Case 1:19-cv-00383-JMS-KJM Document 35 Filed 08/05/19 Page 1 of 3   PageID #: 499




  Of Counsel:
  ES&A, Inc.
  A Law Corporation
  ANNA ELENTO-SNEED         3412
  Pauahi Tower, Suite 2750
  1003 Bishop Street
  Honolulu, Hawai‘i 96813
  Telephone: (808) 729-9400
  Facsimile: (808) 729-9425
  E-mail: AES@ESandALaw.com


  Of Counsel:
  Lewis Roca Rothgerber Christie LLP

  JOHN WEST
  MARY ELLEN SIMONSON
  HANNAH DOLSKI
  201 East Washington St., Ste. 1200
  Phoenix, Arizona 85004-2595
  Telephone: (602) 262-5781
  Facsimile: (602) 734-3868
  Email: jwest@lrrc.com
         msimonson@lrrc.com
         hdolski@lrrc.com

  Pro Hac Vice

  Attorneys for Defendants REHABILITATION
  HOSPITAL Of THE PACIFIC; TIMOTHY J.
  ROE, M.D. and STEPHEN M. OISHI, M.D.
Case 1:19-cv-00383-JMS-KJM Document 35 Filed 08/05/19 Page 2 of 3              PageID #: 500




                       IN THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF HAWAII

    JASON C. CHANG, M.D.                            CV 19-00383 JMS-KJM
                    Plaintiff,
                                                    STIPULATION TO DISMISS WITH
             vs.                                    PREJUDICE
    THE REHABILITATION HOSPITAL
    OF THE PACIFIC; TIMOTHY J. ROE,
    M.D.; STEPHEN M. OISHI, M.D.;
    JANE and JOHN DOES 1-25, and DOE Trial Date: None
    ENTITIES 1-10,
                    Defendants.



                      STIPULATION TO DISMISS WITH PREJUDICE

        IT IS HEREBY STIPULATED, by and between the parties hereto, through

  their respective counsel, that:

        1.         All claims against Defendants THE REHABILITATION HOSPITAL

  OF THE PACIFIC; TIMOTHY J. ROE, M.D.; STEPHEN M. OISHI, M.D are

  hereby dismissed with prejudice from this action.

        2.         There are no remaining claims or parties in this action.

        3.         Each party shall bear his/its own costs and attorneys’ fees with respect

  to the dismissed claims.




  Jason C. Chang, M.D. v. The Rehabilitation Hospital of the Pacific, et. al.; Civil
  No. 19-00383 JMS-KJM; STIPULATION TO DISMISS WITH PREJUDICE
                                                2
Case 1:19-cv-00383-JMS-KJM Document 35 Filed 08/05/19 Page 3 of 3           PageID #: 501




        This Stipulation is entered into pursuant to Rule 41(a)(1)(A)(ii) of the

  Federal Rules of Civil Procedure and Rule 41.1 of the Local Rules of Practice for

  the United States District Court for the District of Hawaii, and has been signed by

  all parties appearing in this action.

         DATED: Honolulu, Hawai`i, August 2, 2019.

                                           /s/ Eric A. Seitz
                                           ERIC A. SEITZ

                                           Attorney for Plaintiff
                                           JASON C. CHANG, M.D.

                                           /s/ Anna Elento-Sneed
                                           ANNA ELENTO-SNEED
                                           JOHN WEST (Pro Hac Vice)
                                           MARY ELLEN SIMONSON (Pro Hac
                                           Vice)
                                           HANNAH DOLSKI (Pro Hac Vice)

                                           Attorneys for Defendants
                                           REHABILITATION HOSPITAL OF THE
                                           PACIFIC, TIMOTHY J. ROE, M.D. AND
                                           STEPHEN M. OISHI, M.D.

        APPROVED AS TO FORM:

        DATED: Honolulu, Hawaii, August 5, 2019.


                                      /s/ J. Michael Seabright
                                     J. Michael Seabright
                                     Chief United States District Judge




  Jason C. Chang, M.D. v. The Rehabilitation Hospital of the Pacific, et. al.; Civil
  No. 19-00383 JMS-KJM; STIPULATION TO DISMISS WITH PREJUDICE
                                              3
